BILLINGS, Judge,
concurring in result.
I am of the opinion that movant’s appeal should have been summarily dismissed by this Court because of the flagrant violations of Rule 84.04 as noted in the principal opinion. However, since the author of the opinion undertook to plow through the quagmire he was east into by lot and laboriously, and charitably, reviewed the seemingly un-reviewable, I concur.

APPENDIX

I.
The trial court erred in finding that movant was not denied equal application and due process of law by ineffective assistance of counsel, in that, said trial counsels failed to subpoena and call numerous material witnesses in the original criminal trial, although requested by movant to do so; that as a result of this action by trial counsel, movant was deprived an opportunity to convey to the trial court, or to the jury, his defense to the charge thus making said trial fundamentally unfair, with manifest injustice to the movant.
II.
The trial court erred in finding that movant was not denied equal protection and due process of law and effective assistance of counsel, in that, trial counsel failed to review the records in this case prior to going to trial and therefore was not prepared to take the case to trial.
III.
The trial court erred in finding that movant was not denied effective assistance of counsel, in that, counsel had full knowledge of the report *273made by Dr. Sample and that he was a material witness yet failed to call Dr. Sample as a defense witness, although movant had been led to believe that Dr. Sample was going to testify. This deceptive act was compounded by defense counsel, in that, he misled the trial court into assuming that counsel had just become aware of who the doctor was who had written the prescriptions for the drugs the movant was taking on the day and night of the alleged offense, for treatment of a post “Acute Antero-septal myocardial Infarction”, heart attack, e. g. and that this was the reason that he had not called the doctor as a witness. Said statement, by counsel to the court, was totally false.
IV.
The trial court erred in finding that:
(a) The judgment of conviction and sentence of movant in August of 1974, should not be vacated and set aside for the reason that movant was relying upon the affirmative defense of “Diminished or Partial Responsibility” or “Diminished Capacity”, but that there was not a proffered instruction to direct the jury’s attention to the facts which defendant contends constituted a denial to him of the due process of law contrary to the Missouri Constitution, Article I, Section 10 and 15 and the United States Constitution, Amendment 14 and further denied to him a fair trial and effective assistance of counsel contrary to the Missouri Constitution, Article I, Section 18(a) and the United States Constitution, Amendment 6;
(b) Trial counsel did not fail to preserve for purposes of appeal, a consideration of the defense of “Diminished or Partial Responsibility” or “Diminished Capacity” for consideration by the appellate courts and, therefore, movant was denied effective assistance of counsel contrary to the Missouri Constitution, Article I, Section 18(a) and the United States Constitution, Amendment 6;
(c) In the alternative, the judgment of conviction and sentence of movant in August of 1974, should not be vacated and set aside for the reason that movant’s trial counsel was relying upon the defense of “Diminished or Partial Responsibility” or “Diminished Capacity” and that counsel knew or should have known, that it was a defense which is not accepted as a valid defense in the state of Missouri to the charge of assault with intent to kill, with malice aforethought.
V.
The trial court erred in finding that movant was not denied equal protection and due process of law by the ineffective assistance of counsel, in that, counsel failed to ask for an instruction as to the prescription drugs the movant was taking on October 26, 1973 and allowed the jury to misapprehend that said drugs were taken by movant for some purpose other than for which they had been prescribed, which was treatment for post antero-septal myocardial infarction. Failure of counsel to make a proper motion for an instruction deprived the movant of proper consideration, by the trial court and the jury, on the drug issue and the same resulted in a manifest injustice.
VI.
The trial court erred in finding that:
(a) The judgment of conviction of movant in August of 1974, should not be vacated and set aside for the reason that the Circuit Court of Wright County, Missouri, issued its order for change of venue from Wright County to Webster County in June of 1974, after The Honorable Clifford Crouch had entered an order disqualifying himself under the disqualification of judge application, and therefore said judge was without jurisdiction to enter said order for change of venue, and thus the Circuit Court of Webster County, Missouri, where movant was subsequently tried and convicted, was without jurisdiction over the person of movant or over the subject matter of the criminal proceedings under which he was tried and convicted;
(b) The judgment of conviction of movant in August of 1974, should not be vacated and set aside for the reason that (1) the application for change of venue in Wright County was based upon the biased and prejudiced inhabitants of Wright County, Missouri; (2) that the jurisdiction and power of the court, if any, under said application for change of venue was to the extent of a transfer of said criminal proceeding from Wright County, Missouri, of the 38th Judicial Circuit to another county within said 38th Judicial Circuit; (3) that in fact, the court transferred said cause, without said jurisdiction and power, to Webster County, Missouri which is in the 30th Judicial Circuit; (4) therefore because of improper change of venue the Webster County Circuit Court was without jurisdiction over the person of movant and without jurisdiction over the subject matter of said criminal proceeding;
(c) Movant did not suffer denial of effective assistance of counsel, in that, counsel failed to research the law surrounding disqualification of a trial judge and change of venue in a criminal case in the state of Missouri, and therefore movant was denied equal protection and due process of law, in that, counsel after having filed a motion and application for change of venue and disqualification of the Wright County trial judge, allowed the case to be transferred to the 30th Judicial Circuit by the trial judge in the 38th Judicial Circuit, when, in fact, and by operation of the law, the original judge was without jurisdiction to cause the change of venue to be executed, June 6, 1974.
VII.
The trial court erred in finding that the Circuit Court of Webster County did not deprive the movant of equal protection and due process of law, in that, Judge Charles V. Barker knew or should have known that Judge Clifford Crouch, Circuit Judge of Wright County, after having received a motion to disqualify said judge, was without authority to order a change of venue to Webster County and further that Judge Crouch was without authority and power to transfer the *274cause to a county outside of the 38th Judicial Circuit.
VIII.
The trial court erred in finding that the Circuit Court of Wright County properly transferred the criminal proceedings to the Circuit Court of Webster County for the reason that The Honorable Clifford Crouch failed to comply with the provisions under Criminal Rule 30.08, in that, said judge failed to enter his order commanding the sheriff to transfer the movant to the jail of the County of Webster in which he had removed said cause and further failed to order said sheriff to deliver movant to the keeper of said jail, together with the warrant or process by virtue of which movant was being imprisoned and held; that failure of Judge Crouch to comply with Rule 30.08, resulted in the Circuit Court of Webster County lacking jurisdiction over the person of movant as well as jurisdiction over the subject matter of said criminal proceedings and therefore was in violation of movant’s constitutional rights.
IX.
The trial court erred in finding that the judgment of conviction and sentence of movant in August of 1974, should not be vacated and set aside for the reason that the warrant under which movant was arrested and subsequently held was void and therefore the circuit court was without jurisdiction over the person of movant or of the subject matter of the proceedings pursuant to the void warrant; that as a result of the void warrant, the criminal proceedings against movant constituted a denial to him of the due process of law contrary to the Missouri Constitution, Article I, Sections 10 and 15 and the United States Constitution, Article [sic] 14.
X.
The trial court erred in finding that:
(a) Movant was not denied equal protection and due process of law, in that, movant moved the court for a speedy trial at the circuit court arraignment, February 25, 1974, and the court addressed itself to the issue and set a date for trial on three charges to commence April 26-27, 1974. However, movant was not tried on the date set by the court, nor was a motion for continuance ever requested or granted.
(b) Movant was not denied effective assistance of counsel, in that, trial counsel failed to file a motion to dismiss the charges for denial of mov-ant’s constitutional rights to a speedy trial and for lack of jurisdiction of the trial court, at the time of trial;
(c) Movant did not suffer irreparable injury in the denial of equal protection and due process of law, in that, movant suffered a heart attack on or about June 1, 1974, while lodged in the Wright County jail, awaiting trial, some 5 weeks after his date set for trial on the speedy trial motion had expired and without notice as to why he had been denied his right to a speedy trial.
XI.
The trial court erred in finding that movant did not suffer denial of effective assistance of counsel, in that, trial counsel’s lack of knowledge of the law, and failure to research the same, caused descensión (sic) in the 30th Judicial Circuit trial court, in that, counsel filed various motions to disqualify the trial judge in the 30th Judicial Circuit, including a writ of prohibition with the Supreme Court, when his proper and only remedy was to file a motion to withdraw the application for change of venue on the grounds that, (1) the trial judge in the 38th Judicial Circuit was without jurisdiction to order the change of venue, (2) the court lacked jurisdiction of the subject matter and therefore lacked jurisdiction to order the change of venue in the case for the reasons that, (a) in absence of a valid warrant at the magistrate level, the circuit court acquired no jurisdiction and (b) notwithstanding the invalid warrant claim, the circuit court lacked jurisdiction, in that, the court had denied the movant a speedy trial.
XII.
The trial court érred in finding that movant was not denied equal protection and due process of law, in that, the state prosecutor knowingly and wilfully, with the intent to injure the movant, used perjured testimony during the course of the trial in the criminal case.
XIII.
The trial court erred in finding that movant was not denied effective assistance of counsel, in that, the fact that the state prosecutor knowingly and wilfully, with the intent to injure the movant, used perjured testimony during the course of the trial in the criminal case was discoverable upon the record and counsels’ failure to review the record and investigate the circumstances of the alleged finding, of the alleged evidence, and the handling of the same, rendered movant’s trial fundamentally unfair and allowed the movant to be convicted by perjured testimony wilfully and knowingly used by the state to convict the mov-ant.
XIV.
The trial court erred in finding that movant was not denied equal protection and due process of law by ineffective counsel, in that, counsel failed to make a timely motion, before trial, invoking the exclusionary rule to exclude all witnesses from the courtroom and that failure of counsel to make said motion prejudiced the mov-ant, in that, the state’s witnesses were able to listen to each other testify and subsequently give testimony that was complementary to each other. Said testimony was to the prejudice of the mov-ant resulting in denial of a fair trial and manifest injustice to the movant.
XV.
The trial court erred in finding that movant did not suffer denial of equal protection and denial of due process of law, in that, without notice or hearing, movant was ordered transferred from the St. John’s Hospital at Springfield, Missouri to the State Penitentiary prior to trial which resulted in denial of effective assistance of counsel and made trial preparation virtually impossible, in *275that, movant was denied reasonable availability to counsel and family for the purpose of trial preparation.
XVI.
The trial court erred in finding that movant was not denied equal protection and due process of law by the ineffectiveness of counsel, in that, counsel failed to object to the testimony of state’s witness, Carroll Renfro, on the grounds that alleged statements made by the movant were involuntary because of the drugged state of mind the movant was suffering from, as a result of the prescription drugs taken by the movant under doctor’s orders.
XVII.
The trial court erred in finding that movant was not denied equal protection and due process of law by the ineffective assistance of counsel, in that, counsel failed to object to the testimony of state’s witness, Buel, and the allegedly expert testimony given by Buel; this failure, on the part of counsel, to object to the conditions and methods employed by witness Buel, in reaching his conclusions pertaining to the ballistic opinion testified to, deprived the movant of a fair trial, in that, methods used by witness Buel, in making his ballistic evaluation and drawing his conclusions therefrom, were totally inadequate and same resulted in non-conclusive evidence being given to the jury on the theory that said evidence was conclusive.
XVIII.
The trial court erred in finding that movant was not denied effective assistance of counsel and, equal protection and due process of law, in that, the trial court failed to give movant’s trial counsel sufficient notice prior to the trial date, and said trial court did thereafter, require the trial to be completed in two days, when normally the trial would have taken four to five days to complete; that the trial court required and forced movant and his trial counsel to commence trial on a Friday morning, continuing to try that case all day Friday until late Friday night, resuming trial Saturday morning and continuing said trial late in the night on Saturday; that the long consecutive hours in trial, greatly reduced the effectiveness of movant’s trial counsel, diminished the abilities of the jury to conceive and understand the evidence favorable to movant, therefore, denying to movant a fair trial.
XIX.
The trial court erred in finding that;
(a) Movant was not denied equal application and due process of law, in that, he was arrested late night October 26, 1973, without a warrant or probable cause for arrest;
(b) Movant was not denied his constitutional right to call an attorney until the night of October 27, 1973;
(c) Movant was not denied equal protection and due process of law, in that, movant was denied his constitutional right to have counsel assist him during interrogation by sheriff, Rex Kelly and Deputy Calvin Mings.
XX.
The trial court erred in finding that movant was not denied equal protection and due process of law, in that, he was unable to correspond with his counsel over an extended period of time for the reasons that the sheriff censored all of the movant’s mail, coming and going, from the Wright County jaii.
XXI.
The trial court erred in finding that:
(a) Movant was not denied equal protection and due process of law, in that, the warrant that issued for the movant’s arrest, October 27, 1973, was void and was without authority of law, in that, the warrant failed to have either a valid oath or an affirmation;
(b) Movant was not denied equal protection and due process of law, in that, he was not taken before a magistrate judge for a period of four days after having been taken into custody, and then, was denied the right to call counsel to assist him during the magistrate’s arraignment;
(c) Movant was not denied equal protection and due process of law, in that, he was denied the assistance of counsel at the magistrate court arraignment at which the magistrate, without notice to the movant, his attorney, or family issued a commitment order to commit the movant to the Fulton State Mental Hospital, October 30, 1973;
(d) Movant was not denied equal protection and due process of law, in that, no valid warrant had issued for the movant’s arrest prior to October 30, 1973, nor has a valid warrant ever issued. Consequently, the magistrate was without jurisdiction in this cause to proceed without a valid warrant, after the movant had been incarcerated in excess of 20 hours without a valid warrant for movant’s arrest;
(e) Movant was not denied equal protection and due process of law, in that, the magistrate’s order to commit the movant to the Fulton State Mental Hospital was without authority of law;
(f) Movant was not denied effective assistance of counsel, in that, counsel failed to move for dismissal of the charges at the circuit court arraignment for the reasons set forth in subpara-graphs (a) through (e) above, inclusively.
XXII.
The trial court erred in finding that:
(a) Movant was not denied equal protection and due process of law, in that, the state withheld, from discovery, evidence that was exculpatory to the movant by failing to disclose a report made to the Wright County Sheriff, Rex Kelly, and the State Prosecutor, Phil Huffman, by Dr. Robert Sample, of Ava, Missouri, on the morning of October 27, 1973, in which, Dr. Sample had told the sheriff and prosecutor that movant was suffering from a psychotic state of mind;
(b) Movant was not denied equal protection and due process of law, in that, the state failed to disclose the whereabouts of the left front door of the automobile that movant was alleged to have shot through, on the night of the alleged offense. *276In fact, movant had to hire a private detective to locate the car after the state had denied movant discovery. When said car was located, the left front door had been removed, and allegedly disposed of, and movant was deprived of the right to have his experts examine the door to make a determination for the purpose of trial testimony;
(c) Movant was not denied effective assistance of counsel, in that, counsel failed to object to or file a motion to dismiss for the state’s failure to disclose the information set forth in subpara-graphs (a) and (b) above and counsel further failed to include any mention of these errors in his motion for new trial.
XXIII.
The trial court erred in finding that movant was not denied effective assistance of counsel, in that, movant had entered a plea of not guilty by reason of temporary insanity resulting in diminished responsibility, at the time of the alleged offense, and trial counsel failed to file the requisite pretrial notice, in that (1) it was the movant’s intent to rely on the diminished responsibility defense (2) it deprived the movant of consideration by the trial court resulting in the trial court failing to instruct the jury on the issue of diminished responsibility pursuant to 552.030(6) RSMo 1969 and (3) counsel’s negligence deprived the movant of a hearing on the issue of diminished responsibility and thereby rendered the movant’s trial constitutionally unfair.